Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



DETAILED ACTION

1. 	This office action is responsive to Internal Communication, filed 21 February 2022, and Interview, conducted 11 March 2022, to the Original Application, filed 17 July 2020.

2. 	Claims 1-20 remain allowed.



Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


4. 	        Authorization for this examiner’s amendment was given by Mr. Joseph Cruz, Registration Number 68,202, on 11 March 2022.


5.         Claim 10 has been amended as follows: 
                      
            10.   (Currently Amended) A method comprising:
                    receiving, via first network connection, website content from a website provider;
                     at least partially in response to the receiving, automatically detecting one or more elements corresponding to regional content within the website content;
                    receiving a geocoded indicator corresponding to a location of a consumer computer, the geocoded indicator including a country code that indicates what country the consumer computer is located in;
                    in response to the receiving of the geocoded indicator, automatically associating the country code to the location;
                    based at least in part on the automatic association, converting the one or more elements to another set of one or more elements, wherein the converting corresponds to changing the one or more elements from the region content to internationally specific content according to the country code;
                    based at least in part on the converting, integrating the converted one or more elements into an existing structure and format of the website content; and
in response to the integrating of the converted one or more elements into the3 existing structure and format of the website content, causing display, to the consumer computer, of the integrated website content.


6.           All other claims remain as presented in the Amendment filed 24 January 2022. 



Reasons for Allowance

7. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 10, and 19.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

Claim 1:

at least partially in response to the automatic mapping, automatically determining that the region of the geocoded indicator, associated with the first regional purchasing information web content, is different from another region of the at least another geocoded indicator associated with what is currently displayed at a web page…

Claim 10:
…in response to the receiving of the geocoded indicator, automatically associating the country code to the location; 
based at least in part on the automatic association, converting the one or more elements to another set of one or more elements, wherein the converting corresponds to changing the one or more elements from the region content to internationally specific content according to the country code…

Claim 19:

in response to the integrating of the converted one or more elements into the existing structure or format of the website content, causing display, to the consumer computer, of the integrated website content,

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


8. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  



/LAURIE A RIES/Primary Examiner, Art Unit 2176